DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment filed on 09/09/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims 1-3,5-7,9,12-17,19,21-23and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al US20200205134 Al in view of ZHANG et al US 20220166594 A1.

Regarding claim 1, Pan et al US20200205134 Al discloses a user equipment (UE) ( fig.5  terminal)for wireless communication, comprising: a memory; and one or more processors coupled to the memory(see fig. 21,terminal comprising processor 801 connected the memory 502), and [0018] the terminal (i.e. UE) includes a processor, a memory, and a program that is stored on the memory and executable on the processor), the one or more processors configured to: 
receive a physical downlink control channel (PDCCH) communication in a first dynamic control resource set (CORESET) [0009]-[0010]   receiving configuration information of at least one control resource set (CORESET), wherein the  PDCCH is monitored in the at least one CORESET in accordance with the configuration information of the at least one CORESET
wherein the first dynamic CORESET is configured in a first bandwidth part (BWP) ( in fig.10 and [0102] discloses   CORESETs are configured based on a BWP, and three CORESETs are configured on BWP1 (CORESET1, CORESET2, and CORESET3 in FIG. 10)., When a terminal currently accesses BWP1, the terminal determine which one of the three pre-configured CORESETs is selected for specific monitoring based on indication information transmitted by a network device,
wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP; [0109] the network device transmits first indication information to the terminal, where the first indication information is used to instruct the terminal to monitor at least one CORESET within the second BWP, for example in fig. 14 and [0117]  the terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2)and [0193] least one CORESET of all CORESETs corresponding to the second BW is selected for monitoring the PDCCH ),
determine, based at least in part on the BWP switch, whether to monitor one or more second dynamic CORESETs, wherein the one or more second dynamic CORESETS were configured in the first BWP [00115] CORESET1, CORESET2, CORESET3 (i.e.  second dynamic CORESETS) configured on BWP1 and (in fig. 14 and [0117] when a terminal switches from BWP1 to BWP2, the terminal determines the CORESET according to a correspondence between CORESETs and BWPs, the terminal determine a CORESET that needs to be monitored in BWP2, for example, the terminal monitors CORESET3 that falls into BWP2),
selectively monitor the one or more second dynamic CORESETs based at least in part on determining whether to monitor the one or more second dynamic CORESETs. [00115] CORESET1, CORESET2, CORESET3 (i.e.  second dynamic CORESETS) configured on the carrier fall into BWP1 and (in fig. 14 and [0117]  when a terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2.) and(see also [0193]) ,		While Pan discloses the terminal switches from the first BWP to the second BWP (fig. 13 and [0103] and [0115]]), but Pan does not explicitly disclose wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP.
ZHANG et al US 20220166594 A1 discloses wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP ([0251] DCI transmitted on a PDCCH indicates BWP switching from the BWP 1 to a BWP 2). 				It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by including wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP, as taught by ZHANG in order to indicate BWP switching from the BWP 1 to a BWP 2 (see ZHANG [0251]).

Regarding claim 12, Pan et al US20200205134 Al discloses a network entity ([0046] and fig. 1, The network device is a base station) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (FIG. 19 and [0146] a network device includes: a processor connected to the memory), the memory and the one or more processors configured to:
transmit, to a user equipment (UE), a physical downlink control channel (PDCCH) communication in a first dynamic control resource set (CORESET) 0009]-[0010]  UE receive configuration information of at least one control resource set (CORESET), wherein the  PDCCH is monitored in the at least one CORESET in accordance with the configuration information of the at least one CORESE,							wherein the first dynamic CORESET is configured in a first bandwidth part (BWP) ( in fig.10 and [0102] discloses   CORESETs are configured based on a BWP, and three CORESETs are configured on BWP1 (CORESET1, CORESET2, and CORESET3 in FIG. 10)., When a terminal currently accesses BWP1, the terminal determine which one of the three pre-configured CORESETs is selected for specific monitoring based on indication information transmitted by a network device, 
wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP, and transmit, to the UE, an indication of whether to monitor one or more second dynamic CORESETs [0109] the network device transmits first indication information to the terminal, where the first indication information is used to instruct the terminal to monitor at least one CORESET within the second BWP, for example in fig. 14 and [0117]  the terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2)and [0193] least one CORESET of all CORESETs corresponding to the second BW is selected for monitoring the PDCCH ),							wherein the one or more second dynamic CORESETS were configured in the first BWP [00115] CORESET1, CORESET2, CORESET3 (i.e.  second dynamic CORESETS) configured on  BWP1 and (in fig. 14 and [0117]  when a terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2),
 While Pan discloses the terminal switches from the first BWP to the second BWP (fig. 13 and [0103] and [0115]]), but Pan does not explicitly disclose wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP.		ZHANG et al US 20220166594 A1 discloses wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP ([0251] DCI transmitted on a PDCCH indicates BWP switching from the BWP 1 to a BWP 2). 				It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by including wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP, as taught by ZHANG in order to indicate BWP switching from the BWP 1 to a BWP 2 (see ZHANG [0251]).	  

Regarding claim 21, Pan et al US20200205134 Al discloses a method of wireless communication performed by a user equipment (UE) ( fig.5  terminal), comprising: 			receiving a physical downlink control channel (PDCCH) communication in a first dynamic control resource set (CORESET) [0009]-[0010]   receiving configuration information of at least one control resource set (CORESET), wherein the  PDCCH is monitored in the at least one CORESET in accordance with the configuration information of the at least one CORESET,												wherein the first dynamic CORESET is configured in a first bandwidth part (BWP) ( in fig.10 and [0102] discloses   CORESETs are configured based on a BWP, and three CORESETs are configured on BWP1 (CORESET1, CORESET2, and CORESET3 in FIG. 10)., When a terminal currently accesses BWP1, the terminal determine which one of the three pre-configured CORESETs is selected for specific monitoring based on indication information transmitted by a network device, 						wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP[0109] the network device transmits first indication information to the terminal, where the first indication information is used to instruct the terminal to monitor at least one CORESET within the second BWP, for example in fig. 14 and [0117]  the terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2)and [0193] least one CORESET of all CORESETs corresponding to the second BW is selected for monitoring the PDCCH ),								determining, based at least in part on the BWP switch, whether to monitor one or more second dynamic CORESETs, wherein the one or more second dynamic CORESETs were configured in the first BWP [00115] CORESET1, CORESET2, CORESET3 (i.e.  second dynamic CORESETS) configured on  BWP1 and (in fig. 14 and [0117]  when a terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2.),and 										selectively monitoring the one or more second dynamic CORESETs based at least in part on determining whether to monitor the one or more second dynamic CORESETs[00115] CORESET1, CORESET2, CORESET3 (i.e.  second dynamic CORESETS) configured on the carrier fall into BWP1 and (in fig. 14 and [0117]  when a terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2.) and(see also [0193]) 
While Pan discloses the terminal switches from the first BWP to the second BWP (fig. 13 and [0103] and [0115]]), but Pan does not explicitly disclose wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP.
ZHANG et al US 20220166594 A1 discloses wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP ([0251] DCI transmitted on a PDCCH indicates BWP switching from the BWP 1 to a BWP 2). 				It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by including wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP, as taught by ZHANG in order to indicate BWP switching from the BWP 1 to a BWP 2 (see ZHANG [0251]).

Regarding claim 26, Pan et al US20200205134 Al discloses a method of wireless communication performed by network entity([0046] and fig. 1, The network device is a base station), comprising: 											transmitting, to a user equipment (UE), a physical downlink control channel (PDCCH) communication in a first dynamic control resource set (CORESET), [0009]-[0010]  UE receive configuration information of at least one control resource set (CORESET), wherein the  PDCCH is monitored in the at least one CORESET in accordance with the configuration information of the at least one CORESE							wherein the first dynamic CORESET is configured in a first bandwidth part (BWP) ( in fig.10 and [0102] discloses   CORESETs are configured based on a BWP, and three CORESETs are configured on BWP1 (CORESET1, CORESET2, and CORESET3 in FIG. 10)., When a terminal currently accesses BWP1, the terminal determine which one of the three pre-configured CORESETs is selected for specific monitoring based on indication information transmitted by a network device, 						wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP; and transmitting, to the UE, an indication of whether to monitor one or more second dynamic CORESETs, [0109] the network device transmits first indication information to the terminal, where the first indication information is used to instruct the terminal to monitor at least one CORESET within the second BWP, for example in fig. 14 and [0117]  the terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2)and [0193] least one CORESET of all CORESETs corresponding to the second BW is selected for monitoring the PDCCH ),
wherein the one or more second dynamic CORESETs were configured in the first BWP [00115] CORESET1, CORESET2, CORESET3 (i.e.  second dynamic CORESETS) configured on  BWP1 and (in fig. 14 and [0117]  when a terminal switches from BWP1 to BWP2, the terminal determine the CORESET according to a correspondence between CORESETs and BWPs , the terminal determine a CORESET that needs to be monitored in BWP2 , for example ,the terminal monitors CORESET3 that falls into BWP2).  					While Pan discloses the terminal switches from the first BWP to the second BWP (fig. 13 and [0103] and [0115]]), but Pan does not explicitly disclose wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP.		ZHANG et al US 20220166594 A1 discloses wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP ([0251] DCI transmitted on a PDCCH indicates BWP switching from the BWP 1 to a BWP 2). 				It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by including wherein the PDCCH communication indicates a BWP switch from the first BWP to a second BWP, as taught by ZHANG in order to indicate BWP switching from the BWP 1 to a BWP 2 (see ZHANG [0251])

Regarding claims 2 and 22, the combination of Pan and ZHANG discloses all the features with the claims 1 and 21, respectively.								Pan discloses  wherein the one or more second dynamic CORESETs are configured outside of the second BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine, based at least in part on the one or more second dynamic CORESETs being configured outside of the second BWP, to refrain from monitoring the one or more second dynamic CORESETs; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: refrain from monitoring the one or more second dynamic CORESETs based at least in part on determining to refrain from monitoring the one or more second dynamic CORESETs. [0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2.the terminal is not going to monitor CORESET1, CORESET3 (i.e. refrain from monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2  )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ) and [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP.
Regarding claims 3 and 23, the combination of Pan and ZHANG discloses all the features with the claims 1 and 21, respectively.								Pan discloses  wherein the one or more second dynamic CORESETs are configured outside of the second BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine, based at least in part on the one or more second dynamic CORESETs being configured outside of the second BWP, to monitor the one or more second dynamic CORESETs; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: map the one or more second dynamic CORESETs to the second BWP based at least in part on determining to monitor the one or more second dynamic CORESETs; and monitor the one or more second dynamic CORESETs in the second BWP [0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2; the terminal is not going to monitor CORESET1, CORESET3(i.e. refrain monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2 )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ) and [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP [0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP.

Regarding claims 5 and 25, the combination of Pan and ZHANG discloses all the features with the claims 1 and 21, respectively.								Pan discloses wherein the one or more second dynamic CORESETs are configured within the second BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine to refrain from monitoring the one or more second dynamic CORESETs; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: refrain from monitoring the one or more second dynamic CORESETs based at least in part on determining to refrain from monitoring the one or more second dynamic CORESETs. ([0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP, and  [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP )[0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2; the terminal is not going to monitor CORESET1, CORESET3(i.e. refrain monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2 )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ).
Regarding claim 6, the combination of Pan and ZHANG discloses all the features with the claim 1.													Pan discloses  wherein the one or more second dynamic CORESETs are configured within the second BWP[0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP, and  [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine, based at least in part on the one or more second dynamic CORESETs being configured within the second BWP, to monitor the one or more second dynamic CORESETs; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: monitor the one or more second dynamic CORESETs in the second BWP based at least in part on determining to monitor the one or more second dynamic CORESETs [0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2; the terminal is not going to monitor CORESET1, CORESET3(i.e. refrain monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2 )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ).
Regarding claim 7, the combination of Pan and ZHANG discloses all the features with the claim 1.													Pan discloses wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine whether to monitor the one or more second dynamic CORESETs based at least in part on a bit field included in at least one of: the PDCCH communication, another PDCCH communication, a radio resource control (RRC) configuration [0155] the first indication information (i.e. on a bit field)  is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP,  and ([0052] configuration information of the CORESET being notified through high-layer signaling (i.e. a radio resource control (RRC)).
Regarding claim 9, the combination of Pan and ZHANG discloses all the features with the claim 1.													Pan discloses wherein the one or more second dynamic CORESETs include at least one of: a third dynamic CORESET configured by another PDCCH communication received in a static CORESET of the first BWP, a fourth dynamic CORESET configured by the PDCCH communication, or a fifth dynamic CORESET configured by another PDCCH communication received in a sixth dynamic CORESET [0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP, and [0123]  the terminal selects a CORESET from the pre-configured CORESET1 to CORESET4 for specific monitoring based on indication information transmitted by a network device.  Where the terminal monitors only CORESET4 configured for BWP2).
Regarding claims 13 and 27, the combination of Pan and ZHANG discloses all the features with the claims 12 and 26, respectively.
Pan discloses wherein the memory and the one or more processors, when transmitting the indication of whether to monitor the one or more second dynamic CORESETs, are configured to: transmit an indication to refrain from monitoring the one or more second dynamic CORESETs if the one or more second dynamic CORESETs are configured outside of the second BWP[0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2.the terminal is not going to monitor CORESET1, CORESET3 (i.e. refrain from monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2  )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ) and [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP.
Regarding claims 14 and 28, the combination of Pan and ZHANG discloses all the features with the claims 12 and 26, respectively.
Pan discloses wherein the memory and the one or more processors, when transmitting the indication of whether to monitor the one or more second dynamic CORESETs, are configured to: transmit an indication to: remap the one or more second dynamic CORESETs to the second BWP if the one or more second dynamic CORESETs are configured outside of the second BWP; and monitor the one or more second dynamic CORESETs in the second BWP[0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2; the terminal is not going to monitor CORESET1, CORESET3(i.e. refrain monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2 )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ) and [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP [0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP.
Regarding claims 15 and 29, the combination of Pan and ZHANG discloses all the features with the claims 12 and 26, respectively.
Pan discloses wherein the memory and the one or more processors, when transmitting the indication of whether to monitor the one or more second dynamic CORESETs, are configured to: transmit an indication to refrain from monitoring the one or more second dynamic CORESETs if the one or more second dynamic CORESETs are configured within the second BWP([0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP, and  [0086] The network device configures CORESETs on a carrier or on a BWP for the terminal, and the terminal in a BWP operating mode in a CORESET can perform PDCCH detection in the configured CORESETs that fall within a BWP )[0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2; the terminal is not going to monitor CORESET1, CORESET3(i.e. refrain monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2 )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ).
Regarding claims 16 and 30, the combination of Pan and ZHANG discloses all the features with the claims 12 and 26, respectively.
Pan discloses wherein the memory and the one or more processors, when transmitting the indication of whether to monitor the one or more second dynamic CORESETs, are configured to: transmit an indication to monitor the one or more second dynamic CORESETs if the one or more second dynamic CORESETs are configured within the second BWP[0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2; the terminal is not going to monitor CORESET1, CORESET3(i.e. refrain monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2 )(see also[0117])and ([0193] when all CORESETs corresponding to the second BW, least one CORESET is selected for monitoring the PDCCH ).
Regarding claim 17, the combination of Pan and ZHANG discloses all the features with the claim 12.													Pan discloses wherein the memory and the one or more processors, when transmitting the indication of whether to monitor the one or more second dynamic CORESETs, are configured to: transmit the indication in a bit field included in at least one of: the PDCCH communication, another PDCCH communication, a radio resource control (RRC) configuration [0155] the first indication information (i.e. on a bit field)  is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP,  and ([0052] configuration information of the CORESET being notified through high-layer signaling (i.e. a radio resource control (RRC)).
Regarding claim 19, the combination of Pan and ZHANG discloses all the features with the claim 12.													Pan discloses wherein the one or more second dynamic CORESETs include at least one of: a third dynamic CORESET configured by another PDCCH communication received in a static CORESET of the first BWP, a fourth dynamic CORESET configured by the PDCCH communication, or a fifth dynamic CORESET configured by another PDCCH communication received in a sixth dynamic CORESET [0155] the first indication information is used to instruct the terminal to monitor at least one CORESET of all CORESETs corresponding to the second BWP, and [0123]  the terminal selects a CORESET from the pre-configured CORESET1 to CORESET4 for specific monitoring based on indication information transmitted by a network device.  Where the terminal monitors only CORESET4 configured for BWP2).
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over an et al US20200205134 Al in view of ZHANG et al US 20220166594 A1 in view of Yi et al US 20210274535 A1
Regarding claim 4 and 24, the combination of Pan and ZHANG discloses all the features with the claims 3 and 23, respectively.								Pan discloses wherein the memory and the one or more processors, when mapping the one or more second dynamic CORESETs to the second BWP, are configured to: map the one or more second dynamic CORESETs to the second BWP0115] the terminal is configured with three CORESETs (CORESET1, CORESET2, CORESET3 in FIG. 12, When a terminal switch from BWP1 to BWP2. the terminal determines which a CORESET that needs to be monitored in BWP2, since CORESET1, CORESET3 are outside BWP2.the terminal is not going to monitor CORESET1, CORESET3 (i.e. refrain from monitoring); the terminal determines that only CORESET2 falls into BWP2, thus terminal monitors only CORESET2).				The combination of Pan and ZHANG does not explicitly disclose the second BWP is configured based at least in part on at least one of: a frequency domain offset associated with the first BWP, or a time domain offset associated with the first BWP.
Yi et al US 20210274535 A1 discloses the second BWP is configured based at least in part on at least one of: a frequency domain offset associated with the first BWP, or a time domain offset associated with the first BWP [0387] The wireless device receives a command to switch from the first BWP to the second BWP. The wireless device determines a second BWP of the one or more second BWPs based on a first BWP indicator/index of the first BWP, where the second BWP index of the second BWP is a function of the first BWP index (e.g., the second BWP index=the first BWP index+ an offset).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Pan and ZHANG by including the second BWP is configured based at least in part on at least one of: a frequency domain offset associated with the first BWP, or a time domain offset associated with the first BWP, as taught by Yi in order to indicate BWP switching from the from the first BWP to the second  BWP (see Yi [0387]]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over an et al US20200205134 Al in view of ZHANG et al US 20220166594 A1 in view of FU et al US 20200037260 A1.
Regarding claims 8 and 18, the combination of Pan and ZHANG discloses all the features with the claim 1 and12, respectively.								 The combination of Pan and ZHANG discloses BWP switching gap([0022]  BWP switching delay).
The combination of Pan and ZHANG does not disclose wherein the one or more second dynamic CORESETs at least partially overlap with a BWP switching gap between the first BWP and the second BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine to refrain from monitoring the one or more second dynamic CORESETs based at least in part on the one or more second dynamic CORESETs at least partially overlapping with the BWP switching gap; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: refrain from monitoring the one or more second dynamic CORESETs based at least in part on determining to refrain from monitoring the one or more second dynamic CORESETs
FU et al US 20200037260 A1 discloses wherein the one or more second dynamic CORESETs at least partially overlap with a BWP switching gap between the first BWP and the second BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine to refrain from monitoring the one or more second dynamic CORESETs based at least in part on the one or more second dynamic CORESETs at least partially overlapping with the BWP switching gap; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: refrain from monitoring the one or more second dynamic CORESETs based at least in part on determining to refrain from monitoring the one or more second dynamic CORESETs [0846] the UE does not detect CORESET in the CORESET, where the active BWP and gap are overlapped), as shown in FIG. 93; otherwise, the UE detects CORESET in the CORESET, where the active BWP and gap are not overlapped).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Pan and ZHANG by including t wherein the one or more second dynamic CORESETs at least partially overlap with a BWP switching gap between the first BWP and the second BWP; wherein the memory and the one or more processors, when determining whether to monitor the one or more second dynamic CORESETs, are configured to: determine to refrain from monitoring the one or more second dynamic CORESETs based at least in part on the one or more second dynamic CORESETs at least partially overlapping with the BWP switching gap; and wherein the memory and the one or more processors, when selectively monitoring the one or more second dynamic CORESETS, are configured to: refrain from monitoring the one or more second dynamic CORESETs based at least in part on determining to refrain from monitoring the one or more second dynamic CORESETs, as taught by FU in order to detect CORESET in the CORESET, where the active BWP and gap are not overlapped (see FU [0846]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over an et al US20200205134 Al in view of ZHANG et al US 20220166594 A1 in view of Chen et al US 20220038167 A1
Regarding claims 10 and 20, the combination of Pan and ZHANG discloses all the features with the claim 1 and12, respectively.								The combination of Pan and ZHANG does not disclose wherein the first BWP and the second BWP are configured in a high-frequency band
Chen et al US 20220038167 A1 discloses wherein the first BWP and the second BWP are configured in a high-frequency band [0043] multiple BWPs are configured in the high-frequency bands,
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Pan and ZHANG by including wherein the first BWP and the second BWP are configured in a high-frequency band, as taught by Chen in order to configure multiple BWPs in the high-frequency bands (see Chen [0043]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over an et al US20200205134 Al in view of ZHANG et al US 20220166594 A1 in view of FU et al US 20200037260 A1 in view of Harada et al EP3993476A1
Regarding claim 11, the combination of Pan and ZHANG discloses all the features with the claim 1.
The combination of Pan and ZHANG does not disclose wherein the first BWP and the second BWP are configured in a high-frequency band
Chen et al US 20220038167 A1 discloses wherein the first BWP and the second BWP are configured in a high-frequency band [0043] multiple BWPs are configured in the high-frequency bands (i.e. Frequency Range 4 (FR4) frequency band).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Pan and ZHANG by including wherein the first BWP and the second BWP are configured in a high-frequency band, as taught by Chen in order to configure multiple BWPs in the high-frequency bands (see Chen [0043]).
The combination of Pan, ZHANG and Chen does not disclose high-frequency bands is Frequency Range 4 (FR4) frequency band.
Harada et al EP3993476A1 discloses high-frequency bands is Frequency Range 4 (FR4) frequency band [0023] a high frequency band is referred to as "FR4”.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Pan, ZHANG and Chen by including high-frequency bands is Frequency Range 4 (FR4) frequency band, as taught by Harada in order to communicate   in the high-frequency bands, such as FR4.
Response to Remarks/Arguments	
Applicant’s Argument
Applicant argued that the reference cited PAN and ZHANG fail to disclose "determine, based at least in part on the BWP switch, whether to monitor one or more second dynamic CORESETs, wherein the one or more second dynamic CORESETS were configured in the first BWP," as recited in claim 1, as amended, 
Examiner answer
Applicant’s remarks and argument is not persuasive because the reference PAN discloses in [0115] and [0117] the CORESET1, CORESET2, CORESET3 (i.e. second dynamic CORESETs) configured on the carrier fall into BWP1, and   When a terminal switches from BWP1 to BWP2, terminal determine a CORESET that needs to be monitored in BWP2, for example the terminal monitors CORESET2 in BWP2(see [0115]), the terminal monitors CORESET3 in BWP2 (see [0117]). Thus, the reference PAN discloses "determine, based at least in part on the BWP switch, whether to monitor one or more second dynamic CORESETs, wherein the one or more second dynamic CORESETS were configured in the first BWP," as recited in claim 1.
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants.  The other Independent claims recite features analogous to those of Claim 1, the cited passages teach the other Independent claims, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478